


EXHIBIT 10.3


NON-INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”)
Under
2010 OMNIBUS AWARD PLAN
of
THE WENDY'S COMPANY


______ Shares of Common Stock
THE WENDY'S COMPANY (the “Company”), pursuant to the terms of the Wendy's/Arby's
Group, Inc. 2010 Omnibus Award Plan, (the “Plan”), hereby irrevocably grants to
____________________ (the “Optionee”) the right and option (the “Option”) to
purchase ______ shares of Common Stock, par value $0.10 per share (the “Common
Stock”), of the Company upon and subject to the following terms and conditions:
1.The Option is not intended to qualify as an incentive stock option under the
provisions of Section 422 of the Internal Revenue Code of 1986, as amended, or
its predecessor (the “Code”).


2.____________, 20__ is the date of grant of the Option (“Date of Grant”).


3.The purchase price of the shares of Common Stock subject to the Option shall
be $___ per share (the “Exercise Price”), which is the Fair Market Value on the
Date of Grant, as determined by the Committee.


4.Subject to the Optionee's continued provision of services to the Company, the
Option shall be exercisable in its entirety on or after the third anniversary of
the Date of Grant.


Notwithstanding the foregoing, in the event (i) the Optionee's employment or
services to the Company and its subsidiaries are terminated (A) as a result of
the Optionee's death or (B) due to the Optionee's Disability, or (ii) the
Optionee's employment or services to the Company and its subsidiaries are
terminated by the Company or its subsidiaries other than for Cause (and other
than due to death or Disability) or by the Optionee for Good Reason, in each
case within 12 months following a Change in Control, the Option shall be fully
(100%) vested and immediately exercisable as of the date of such termination of
employment or service.
Also notwithstanding the foregoing, in the event the Optionee's employment or
services to the Company and its subsidiaries are terminated by the Company or
its subsidiaries other than for Cause (and other than due to death or
Disability, or by the Company or its subsidiaries other than for Cause or by
Optionee for Good Reason within 12 months following a Change in Control, as
described in the preceding paragraph) prior to the date the Option would
otherwise vest in accordance with this Section 4, the Option shall vest prorata
and become immediately exercisable as of the date of such termination of
employment or service, with such proration determined by multiplying the number
of shares of Common Stock included in the Option by a fraction, the numerator of
which is the number of full calendar months worked by the Optionee since the
Date of Grant (with the month in which the Date of Grant occurred being the
first month) to the date of termination of employment or service, and the
denominator of which is 36.
5.The unexercised portion of the Option shall automatically and without notice
terminate and become null and void at the earlier of (a) the tenth anniversary
of the Date of Grant (the “Option Period”) and (b) the earliest applicable time
set forth below:


(a)in the event the Optionee's employment or service to the Company and its
subsidiaries are terminated by the Company or its subsidiaries for Cause, all
outstanding Options granted to such Optionee shall immediately terminate and
expire;


(b)in the event the Optionee's employment or service to the Company and its
subsidiaries are terminated by the Company or its subsidiaries due to death or
Disability, each outstanding vested Option shall remain exercisable for one (1)
year thereafter (but in no event beyond the expiration of the Option Period);
and


(c)in the event of the termination of the Optionee's employment or service for
any other reason, after taking into account any accelerated vesting under
Section 4, each outstanding unvested Option granted to such Optionee shall
immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for

1

--------------------------------------------------------------------------------




ninety (90) days thereafter (but in no event beyond the expiration of the Option
Period).


6.Options which have become exercisable may be exercised by the Optionee,
subject to the provisions of the Plan and of this Agreement, as to all or part
of the shares of Common Stock covered hereby, by the giving of written or
electronic notice of such exercise to the Company at its principal business
office (or telephonic instructions to the extent permitted by the Committee),
accompanied by payment of the full purchase price for the shares being
purchased. No shares of Common Stock shall be delivered pursuant to any exercise
of an Option until payment in full of the Exercise Price therefor is received by
the Company and the Optionee has paid to the Company an amount equal to any
Federal, state, local and non-U.S. income and employment taxes required to be
withheld. The Exercise Price shall be payable (i) in cash, check, cash
equivalent and/or shares of Common Stock valued at Fair Market Value at the time
the Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of shares
of Common Stock in lieu of actual delivery of such shares to the Company);
provided, that such shares of Common Stock are not subject to any pledge or
other security interest; or (ii) by such other method as the Committee may
permit in its sole discretion, including without limitation: (A) in other
property having a Fair Market Value on the date of exercise equal to the
Exercise Price or (B) if there is a public market for the shares of Common Stock
at such time, by means of a broker-assisted “cashless exercise” pursuant to
which the Company is delivered (including telephonically to the extent permitted
by the Committee) a copy of irrevocable instructions to a stockbroker to sell
the shares of Common Stock otherwise deliverable upon the exercise of the Option
and to deliver promptly to the Company an amount equal to the Exercise Price or
(C) a “net exercise” procedure effected by withholding the minimum number of
shares of Common Stock otherwise deliverable in respect of an Option that are
needed to pay the Exercise Price and all applicable required withholding taxes.
Any fractional shares of Common Stock shall be settled in cash.


The Company shall cause certificates for the shares so purchased to be delivered
to or be registered (and held in book entry form) in the name of the Optionee or
the Optionee's executors or adminstrators, against payment of the purchase
price, as soon as practicable following the Company's receipt of the notice of
exercise.
7.Neither the Optionee nor the Optionee's executors or administrators shall have
any of the rights of a stockholder of the Company with respect to the shares
subject to the Option until such Option is validly exercised.


8.The Option shall not be transferable by the Optionee other than to the
Optionee's executors or administrators by will or the laws of descent and
distribution, and during the Optionee's lifetime shall be exercisable only by
the Optionee, except as may be otherwise permitted by the Committee in its sole
discretion pursuant to the Plan.


9.In the event of the Optionee's death, the Option shall thereafter be
exercisable (to the extent otherwise exercisable hereunder) only by the
Optionee's executors or administrators.


10.The terms and conditions of the Option, including the number of shares and
the class or series of capital stock which may be delivered upon exercise of the
Option and the purchase price per share, are subject to adjustment as provided
in the Plan, including, without limitation, under Section 12 of the Plan.


11.The Optionee agrees that the obligation of the Company to issue shares upon
the exercise of the Option shall also be subject, as conditions precedent, to
compliance with applicable provisions of the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, state securities or corporation
laws, rules and regulations under any of the foregoing and applicable
requirements of any securities exchange upon which the Company's securities
shall be listed.


12.Notwithstanding anything to the contrary contained herein, in the event of a
material restatement of the Company's issued financial statements, the Committee
shall review the facts and circumstances underlying the restatement (including,
without limitation any potential wrongdoing by the Optionee and whether the
restatement was the result of negligence or intentional or gross misconduct) and
may, in its sole discretion, direct the Company to recover all or a portion of
the Option or any gain realized on the vesting or exercise of the Option with
respect to any fiscal year in which the Company's financial results are
negatively impacted by such restatement. If the Committee directs the Company to
recover any such amount from the Optionee, then the Optionee agrees to and shall
be required to repay any such amount to the Company within 30 days after the
Company demands repayment. In addition, if the Company is required by law to
include an additional “clawback” or “forfeiture” provision to outstanding
awards, then such clawback or forfeiture provision shall also apply to this
award as if it had been included on the date of grant and the Company shall
promptly notify the Optionee of such additional provision. In addition, if a
court determines that an Optionee has engaged or is engaged in Detrimental
Activities: (i) while employed by or providing services to the Company or its
subsidiaries, then the Company can cancel the Option or (ii) after the
Optionee's employment or service with the Company or its subsidiaries has
ceased, then the Optionee, within 30 days after

2

--------------------------------------------------------------------------------




written demand by the Company, shall return the Option or any gain realized on
the vesting or exercise of the Option.


13.The Option has been granted subject to the terms and conditions of the Plan,
a copy of which has been provided to the Optionee and which the Optionee
acknowledges having received and reviewed. Any conflict between this Agreement
and the Plan shall be decided in favor of the provisions of the Plan. Any
conflict between this Agreement and the terms of a written employment agreement
for the Optionee that has been approved, ratified or confirmed by the Board of
Directors of the Company or the Committee shall be decided in favor of the
provisions of such employment agreement. Capitalized terms used but not defined
in this Agreement shall have the meanings given to them in the Plan. This
Agreement may not be amended, altered, suspended, discontinued, cancelled or
terminated in any manner that would materially and adversely affect the rights
of the Optionee except by a written agreement executed by the Optionee and the
Company.


14.By executing this Agreement, the Optionee hereby consents to the electronic
delivery of prospectuses, annual reports and other information required to be
delivered by Securities and Exchange Commission rules. This consent may be
revoked in writing by the Optionee at any time upon three business days' notice
to the Company, in which case subsequent prospectuses, annual reports and other
information will be delivered in hard copy to the Optionee.


15.An Optionee shall be required to pay to the Company, and the Company shall
have the right and is hereby authorized to withhold, from any cash, shares of
Common Stock, other securities or other property deliverable under the Option or
from any compensation or other amounts owing to a Optionee, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes in respect of the Option, and to take such other action as may be
necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding and taxes. In addition, the
Committee may, in its sole discretion, permit a Optionee to satisfy, in whole or
in part, the foregoing withholding liability (but no more than the minimum
required statutory withholding liability) by (A) the delivery of shares of
Common Stock (which are not subject to any pledge or other security interest)
owned by the Optionee having a Fair Market Value equal to such withholding
liability or (B) having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the exercise or settlement
of the Option a number of shares with a Fair Market Value equal to such
withholding liability. The obligations of the Company under this Agreement will
be conditional on such payment or arrangements, and the Company, will, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Optionee.


16.Notices and communications under this Agreement must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to The Wendy's Company, One Dave Thomas Boulevard, Dublin, Ohio 43017;
Attn: Secretary, or any other address designated by the Company in a written
notice to the Optionee. Notices to the Optionee will be directed to the address
of the Optionee then currently on file with the Company, or at any other address
given by the Optionee in a written notice to the Company.


17.If any provision of this Agreement could cause the application of an
accelerated or additional tax under Section 409A of the Code upon the vesting or
exercise of the Option (or any portion thereof), such provision shall be
restructured, to the minimum extent possible, in a manner determined by the
Company (and reasonably acceptable to the Optionee) that does not cause such an
accelerated or additional tax.


18.This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.


19.This Agreement shall be valid, binding and effective upon the Company on the
Grant Date. However, the Options contained in this Agreement shall be forfeited
by the Optionee and this Agreement shall have no force and effect if it is duly
rejected. The Optionee may reject this Agreement and forfeit the Options by
notifying the Company or its designee in the manner prescribed by the Company
and communicated to the Optionee; provided that such rejections must be received
by the Company or its designee no later than the earlier of (i) __________, 20__
and (ii) the date that is immediately prior to the date that the Options first
vest pursuant to Section 4 hereof. If this Agreement is rejected on or prior to
such date, the Options evidenced by this Agreement shall be forfeited, and
neither the Optionee nor the Optionee's heirs, executors, administrators and
successors shall have any rights with respect thereto.


20.This grant does not constitute an employment contract. Nothing herein shall
confer upon the Optionee the right to continue to serve as a director or officer
to, or to continue as an employee or service provider of, the Company or any of
its Affiliates for the length of the vesting schedule set forth in Section 4 or
for any portion thereof.    



3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer duly authorized thereto as of the ___ day of __________, 20__.


THE WENDY'S COMPANY


By: _____________________________________________     
Name:
Title:







4